Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

        Petitioners-Plaintiffs, on behalf of
        themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ______________________________________/



          PETITIONERS-PLAINTIFFS’ EXPEDITED MOTION FOR CLASS
                 CERTIFICATION, REQUEST FOR EXPEDITED
          CONSIDERATION, AND MEMORANDUM OF LAW IN SUPPORT
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 2 of 22



                                                   TABLE OF CONTENTS

   I.         INTRODUCTION ............................................................................................................ 1

   II.        STATEMENT OF FACTS ............................................................................................... 2

   A. Proposed Class Members ........................................................................................................2

   B. Proposed Class Counsel .......................................................................................................... 4

   C. Procedural Background .......................................................................................................... 7

   III. THE PROPOSED CLASS SATISFIES THE REQUIREMENTS FOR CLASS
   CERTIFICATION UNDER RULE 23. ..................................................................................... 7

   A. The Class Meets the Four Requirements of Rule 23(a). ............................................................. 8

         1.      The Class Is So Numerous that Joinder Is Impracticable....................................... 8

         2.      The Low Threshold for Commonality Requirement of Rule 23(a)(2) Is Satisfied
                 Because the Challenged Policies Present Common Questions of Fact and Law. .... 9

         3.      The Claims of the Class Representatives Are Typical of the Claims of the Class. . 12

         4.      Class Representatives and Class Counsel Will Adequately Protect the Interests of
                 the Class. .......................................................................................................... 13

   B. Certification Is Appropriate Under Rule 23(b)(2). ................................................................... 14

   IV. GIVEN THE EXIGENCIES, THE COURT SHOULD ACCELERATE THE
   BRIEFING AND ITS CONSIDERATION. ........................................................................... 15

   CONCLUSION .......................................................................................................................... 16




                                                                      i
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 3 of 22



                                              TABLE OF AUTHORITIES

   Cases

   Andrews v. Bechtel Power Corp., 780 F.3d 124 (1st Cir. 1985) ................................................... 13

   Armstrong v. Davis, 275 F.3d 849 (9th Cir. 2001) ................................................................12

   Baby Neal v. Casey, 43 F.3d 48, 59 (3d Cir. 1994) ..............................................................14

   Braggs v. Dunn, 321 F.R.D. 653, 664 (M.D. Ala. 2017) ............................................... 10, 13

   Butler v. Suffolk Cty., 289 F.R.D. 80, 98 (E.D.N.Y. 2013) ..................................................10

   Cheney v. Cyberguard Corp., 213 F.R.D. 484 (S.D. Fla. 2003) .......................................... 7, 13

   Cooper v. S. Co., 390 F.3d 695, 714 (11th Cir. 2004), overruled on other grounds by Ash v.
          Tyson Foods, Inc. 546 U.S. 454, 126 S.Ct. 1195 (2006) .............................................. 8

   Gordon v. Johnson, 300 F.R.D. 28 (D. Mass. 2014) .......................................................................7

   Ibrahim v. Acosta, 326 F.R.D. 696 (S.D. Fla. 2018) ................................................ 11, 12, 14

   Helling v. McKinney, 509 U.S. 25, 32 (1993) ....................................................................... 9

   Hernandez v. City of Monterey, 305 F.R.D. 132, 139 (N.D. Cal. 2015) .............................. 9-10

   Holmes v. Continental Can Co., 706 F.2d 1144, 1155 (11th Cir. 1983) ..................................14

   In re Checking Account Overdraft Litig., 286 F.R.D. 645 (S.D. Fla. 2012) ...............................11

   In re Credit Suisse-AOL Sec. Litig., 253 F.R.D. 17 (D. Mass. 2008) .......................................12

   In re Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672 (S.D. Fla. 2004) ......................12

   Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987) .................................13

   Masingene v. Martin, __ F. Supp. 3d __, 2020 WL 465587 (S.D. Fla. Jan. 27, 2020) ............. 4

   Reid v. Donelan, 297 F.R.D. 185 (D. Mass. 2014),
           reversed on other grounds, 819 F.3d 486 (1st Cir. 2016) ....................................... passim

   R.F.M. v. Nielsen, 365 F. Supp. 3d 350 (S.D.N.Y. 2019) ..................................................... 8

   Rosas v. Baca, No. CV 12-00428 DDP (SHx), 2012 WL 2061694, at *2 (C.D. Cal. June 7,
          2012) ............................................................................................................... 8, 10



                                                                   ii
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 4 of 22



   Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. ___, 136 S. Ct. 1036 (2016) .................................11

   Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009) ................................. 10-11

   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .......................................................... 6, 9

   Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009) ...............................10

   Rules

   Fed. R. Civ. P. 23 ..................................................................................................... passim

   Other Sources

   7A Wright & Miller, Federal Practice & Procedure § 1775 (3d ed. 2018) ............................ 7




                                                                 iii
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 5 of 22




      I.       INTRODUCTION
            This action is filed on behalf of a highly vulnerable putative class: approximately 1400
   individuals in civil immigration detention at three Florida detention centers, Krome Service
   Processing Center, Broward Transitional Center, and Glades County Detention Center.
   Every individual is at imminent risk of contracting COVID-19 because of the atrocious
   conditions of their confinement—conditions that, as this Court recognized in its April 30
   Order Adopting in Part Magistrate Judge’s Report and Recommendation [ECF 76], violate
   the Centers for Disease Control & Prevention’s (“CDC’s”) Guidelines, as well as State and
   County orders pertaining to COVID-19. Common questions of both fact and law pervade
   this matter. Petitioners-Plaintiffs are subject to the same confinement under the same
   conditions which imposes the same risk of developing COVID-19. Class certification is
   appropriate.
            Petitioners-Plaintiffs seek class certification pursuant to Federal Rules of Civil
   Procedure 23(a) and (b)(2).       Specifically, Petitioners-Plaintiffs seek certification of the
   following class:
            All civil immigration detained individuals held by Respondents at the Krome
            Service Processing Center (“Krome”), the Broward Transitional Center
            (“BTC”), or at Glades County Detention Facility (“Glades”) when this action
            was filed, since this action was filed, or in the future.

            The proposed class easily meets the requirements of Federal Rules of Civil Procedure
   23(a) and (b). All approximately 1400 members of the class (a number of class members that
   makes joinder impracticable) are bound together by common questions of law and fact—most
   prominently, whether in the face of the lethal COVID-19 pandemic, the continued detention
   of class members at Krome, BTC, and Glades by ICE in a way that violates CDC Guidelines
   and places the detained individuals’ safety and health at grave risk amounts to a violation of
   their rights. These are the very questions of law and fact this Court addressed in its April 30
   Order.    All class members face the common risk of COVID-19 infection by virtue of
   confinement in one of the three ICE facilities at issue here under the same unsanitary and
   unconstitutional conditions—conditions created by the same deliberate indifference.
            The Named Petitioners-Plaintiffs are proper class representatives because their claims
   are typical of the absent class members and because they and their counsel will adequately



                                                   1
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 6 of 22



   and vigorously represent the class. Finally, Rule 23(b)(2) is satisfied here because the
   Respondents have “acted or refused to act on grounds that apply generally to the class”
   through creating and maintaining conditions that put the class at imminent risk of contracting
   COVID-19, the deadly virus that is currently sweeping the globe.

      II.      STATEMENT OF FACTS
               A. Proposed Class Members
            ICE is uniformly failing to follow the CDC Guidelines in each of the detention
   facilities at issue in this case. This Court has repeatedly ordered the Respondents to provide
   information about the conditions in these facilities via declarations. None of the declarations
   claimed that ICE was protecting the class members by properly implementing CDC
   Guidelines. Instead, the declarations illustrate a consistent pattern of unhygienically cramped
   conditions, inadequate personal protective equipment, and grossly inadequate practices by
   ICE, such as late screening and use of massive cohort quarantining. The class members are
   uniformly not provided basic necessities to fight against COVID-19, such as space, face
   masks, soap, and hand sanitizer. Each class member is therefore not only subject to similar
   conditions, but similarly subject to the same devastating risk of contracting COVID-19.
            Krome detains an average of 600 people in ICE custody at any time, with a population
   fluctuating between 550 and 875 people since 2006. See Southern Poverty Law Center, Prison
   by any Other Name: A Report on South Florida Detention Centers (Appx I, Exh. K, at 131-234,
   152). “[T]here is little doubt that social distancing is currently impossible at Krome because
   the sleeping arrangements and some of the toilet and shower arrangements are too tight to
   permit it.” ECF 76 at 6. Social distancing at six feet (72 inches) or greater is not possible at
   Krome given its current population:
                  Sleeping—Dormitories have a paltry ~4 feet between beds. Id. at 31-32.
                  Eating—Meals are now served in day rooms, meaning that many areas have
                   only ~3 feet between detained people. Id. at 32.
                  Screening—Medical screenings are conducted on all newly detained
                   individuals within 12 hours. Castano Declaration [ECF 33-1] at 3.
                  Medical—Staff provides daily access to sick calls. Report & Recommendation
                   (“R&R”) [ECF 63] at 28.


                                                  2
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 7 of 22



   ICE reports on its website that as of May 3, 2020, there are 10 detained people at Krome who
   have tested positive for COVID-19.1 The following Named Petitioners-Plaintiffs are held or
   were held during the pendency of this action under the same unsanitary and unconstitutional
   conditions at Krome: Patrick Gayle, Aparicio P. Jeronimo, Tolentino Martinez-Rios, Wilder
   Perez Limones, Javier Antonio Arias-Martinez, Juan Carlos Alfaro Garcia, Fermin Tepetate-
   Martinez, Abdul Jalloh, Darwyn Yovanny Navarrete Sanchez, Muhammad Alam Khan,
   Jose Chavez, Lazaro Ocana Guzman, Naim Arrak, Agane Warsame, Hassan Mohamed
   Farah, Ruben Orlando Flores Ramos, Mohamed Hasan, Eliseo Antonio Zamora Mendoza,
   Cesar Ariel Mendez Escobar, Julio Edwards, Eitan Yefet, Fernando Goncalves, Manuel
   Lopez Perez, Ricardo Perezo Alonzo, Thomas Lenor, Alejandro Vincenzo Mugaburu Tapia,
   Ariel Lucien, Mohamed Hassan Ali, Carlos Hedman Perdomo, Evarado Orantes Acevedo,
   and Jose Galdino Montalvo Rodriguez.2
          Glades detains an average of 407 people in ICE custody at a time. (Appx I, Exh. K,
   at 165.) As with Krome, social distancing at six feet or greater is not possible and CDC
   Guidelines are not followed at Glades.
                 Sleeping—As this Court recognized, “the bunk beds are a paltry 12 inches
                  apart, the distance between the upper bunk and the lower bunk is 34 inches
                  apart. Id.at 6.
                 Eating—“[T]he chairs and benches where detainees eat are only three feet
                  apart, contrary to CDC guidelines.” Id. at 6.
                 Screening—Medical screenings are conducted on all newly detained
                  individuals within 12 hours. Castano Declaration [ECF 33-1] at 3.
                 Medical—Staff provides daily access to sick calls. R&R at 28.




   1
          See https://www.ice.gov/coronavirus (visited May 4, 2020).
   2
           Petitioners-Plaintiffs have listed the locations where the Named Petitioners-Plaintiffs
   were located at the time this action was filed or at the time they joined this action as party
   Petitioners-Plaintiffs. However, since the filing of this action, ICE has transferred some
   detained individuals at these facilities. To prevent these transfers from frustrating the Court’s
   jurisdiction and its ability to fashion meaningful relief, the Class Petitioners-Plaintiffs propose
   include all who have passed through the three facilities at issue here during this action’s
   pendency.


                                                   3
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 8 of 22



   As of May 4, ICE’s website does not currently report that any individuals detained at Glades
   have tested positive for COVID-19. The following Named Petitioners-Plaintiffs are held or
   were held during the pendency of this action under the same unsanitary and unconstitutional
   conditions at Glades: Roseline Ostine, Tahimi Perez, Franklin Ramon Gonzalez, Francisco
   Rivero Valeron, Irvin Mendoza Silis, Gerardo Vargas, Dairon Barredo Sanchez, Rolando
   Aguabella Martinez, Yaniel Machado Aguila, Omar Lopez-Jaramillo, Farhan Nawabit, and
   Maxual a de Souza.
          BTC detains on average 700 people in ICE custody at a time, with a mandatory
   minimum of 500 beds for people in immigrant detention. (Appx I, Exh. K, at 156.) As is the
   case at both Krome and Glades, social distancing at six feet or greater is not possible and
   CDC Guidelines are not followed at BTC.
                Sleeping—Bunk beds for males detained at BTC are 2 feet apart. Id. at 26.
                Eating—After ICE removed chairs “so detainees are not seated next to each
                 other or directly across from each other,” they still eat only 4 feet apart. Id.
                Screening—Medical screenings are conducted on all newly detained
                 individuals within 12 hours. R&R at 22.
                Medical—Staff provides daily access to sick calls. Id. at 23.
   As of May 4, ICE’s website does not currently report that any individuals detained at BTC
   have tested positive for COVID-19. The following Named Petitioners-Plaintiffs are held or
   were held during the pendency of this action under the same unsanitary and unconstitutional
   conditions at BTC: Rene Jonathan Rosas Cardens, Adrian Sosa Fletes, Alejandro Ferreira
   Borges, Maikel Betancourt, Gelber Sontay Funez, Sirvanildo Bibiano Soares, Maykel Valera
   Ramirez, Ervin David Rodas Pedro, Abel Carrillo, Maikel Carrasco Polo, Miguel Angel
   Marroquin Perez, Maria Eugenia Rodriguez Claras, Crisley Sacrab-Bin, Danny Ruiz Garcia,
   and Deivys Perez Valladares.
          Everyone ICE has detained at Krome, BTC, and Glades is detained under the same
   authority: Respondent Field Office Director, Miami Field Office, U.S. Immigration and
   Customs Enforcement. [See ECF 76 at 3 & n.9 (citing Masingene v. Martin, __ F. Supp. 3d __,
   2020 WL 465587 (S.D. Fla. Jan. 27, 2020)].
             B. Proposed Class Counsel
          Proposed Class Counsel have significant experience with complex immigration, class


                                                  4
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 9 of 22



   action litigation, including regarding conditions in detention facilities, and will fairly and
   adequately protect the interests of the Class.
                 King & Spalding LLP, an international law firm which routinely represents
                  clients around the world in complex litigation, will serve as lead class counsel.
                  King & Spalding regularly litigates civil rights pro bono matters in federal court
                  across the country, including cases representing individuals in prison and civil
                  detention raising issues regarding the conditions of their detainment.
                  Additional facts establishing the adequacy of Proposed Class Counsel are set
                  forth fully in the concurrently filed declaration of Kathryn S. Lehman. (Ex. A).
                 The Immigration Clinic of the University of Miami School of Law is a
                  nonprofit organization with expertise in both immigration law and complex
                  litigation. The Clinic has litigated numerous immigration cases in the Southern
                  District of Florida, the Eleventh Circuit, and other federal courts across the
                  country. The Clinic has served as lead counsel in class action involving
                  immigration matters. Additional facts establishing the adequacy of Proposed
                  Class Counsel are set forth in the concurrently filed declaration of Rebecca
                  Sharpless, Director of the Immigration Clinic. (Ex. B).
                 Rapid Defense Network is a New York State nonprofit legal services
                  organization specializing in federal habeas corpus litigation for non-citizens
                  detained by immigration authorities facing removal from the United States.
                  RDN has extensive experience litigating detention issues in impact litigation
                  and habeas corpus litigation across the county. Additional facts establishing
                  the adequacy of Proposed Class Counsel are set forth fully in the concurrently
                  filed declaration of Gregory P. Copeland. (Ex. C).
                 Prada Urizar, PLLC is a private immigration law firm located in Miami,
                  Florida specializing in solving complex immigration cases before both
                  immigration agencies and federal courts. Attorneys Mark Prada and Anthony
                  Dominguez of Prada Urizar regularly litigate immigration cases, including
                  habeas corpus and APA litigation, against U.S. Immigration and Customs
                  Enforcement and U.S. Citizenship and Immigration Services in the Southern
                  District of Florida and before the U.S. Court of Appeals for the Eleventh


                                                    5
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 10 of 22



                Circuit. Additional facts establishing the adequacy of Proposed Class Counsel
                are set forth fully in the concurrently filed declaration of Mark Prada and
                Anthony Dominguez. (Ex. D).
               The Southern Poverty Law Center (“SPLC”), based in Montgomery, Alabama,
                is a non-profit civil rights organization dedicated to seeking justice for the most
                vulnerable members of society. The SPLC focuses on impact litigation in
                various practice areas, which include immigrant justice and criminal justice
                reform issues. The SPLC has served as class counsel in more than 30 cases,
                many of which include challenges to conditions of confinement. Additional
                facts establishing the adequacy of Proposed Class Counsel are set forth fully in
                the concurrently filed declaration of Paul R. Chavez. (Ex. E).
               Americans for Immigrant Justice (“AI Justice”) is a non-profit law firm
                dedicated to promoting and protecting the basic rights of immigrants. AI
                Justice provides direct legal services to immigrants who are detained and facing
                removal proceedings in all three of South Florida detention facilities. AI Justice
                serves as a watchdog on immigration detention practices and policies and its
                Detention and Advocacy staff have authored numerous reports concerning
                conditions at ICE detention facilities in Florida. AI Justice has represented
                immigrants in federal civil rights cases in the Southern and Middle Districts of
                Florida. Additional facts establishing the adequacy of Proposed Class Counsel
                are set forth fully in the concurrently filed declaration of Lisa Berlow-Lehner
                (Ex. F).
               Legal Aid Service of Broward County (“LASBC”) is a non-profit legal services
                organization location in Plantation, Florida. LASBC was founded in 1973 to
                provide high quality, free civil legal advice, representation and education to
                low-income residents of Broward County. LASBC has been involved in many
                federal and state class action lawsuits on behalf of Broward County residents,
                and has dedicated resources to becoming familiar with the relevant laws and
                procedures. Additional facts establishing the adequacy of Proposed Class
                Counsel are set forth fully in the concurrently filed declaration of Andrea
                Montavon-McKillip (Ex G).


                                                 6
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 11 of 22



                C. Procedural Background
             As COVID-19 ravaged every corner of American society, including ICE detention
   facilities, potential class members initiated this lawsuit on April 13, 2020. They filed an
   Emergency Motion for Temporary Restraining Order and Motion for Preliminary Injunction
   for Proposed Class and Incorporated Memorandum of Law on the same date.                         Judge
   Goodman held a nearly three-hour hearing on April 17, 2020 and subsequently issued his
   Report and Recommendation on April 22, 2020. Based on the exigent circumstances, Judge
   Goodman required an expedited briefing schedule for any objections. This Court then
   entered an Order Adopting in Part Magistrate Judge’s Report and Recommendation on April
   30, 2020 [ECF 76].

      III.      THE PROPOSED CLASS SATISFIES THE REQUIREMENTS FOR CLASS
                CERTIFICATION UNDER RULE 23.
             Class certification is governed by Federal Rule of Civil Procedure 23.                Class
   certification is proper where the party seeking certification demonstrates that (1) each of the
   prerequisites of Federal Rule of Civil Procedure 23(a) have been met; and (2) the proposed
   class satisfies at least one of the requirements listed in Rule 23(b). Wal-Mart Stores, Inc. v.
   Dukes, 564 U.S. 338, 345 (2011). Both elements are met here.
             As explained below, the proposed Class satisfies each of the Rule 23(a) requirements,
   which are as follows:
             (1) the class is so numerous that joinder of all members is impracticable; (2)
             there are questions of law or fact common to the class; (3) the claims or defenses
             of the representative parties are typical of the claims or defenses of the class;
             and (4) the representative parties will fairly and adequately protect the interests
             of the class.

   Fed. R. Civ. P. 23(a). The proposed Class easily satisfies the requirements listed in Rule
   23(b)(2). Certification is appropriate under Rule 23(b)(2) because Respondents have acted or
   refused to act on grounds generally applicable to the Class, making injunctive relief
   appropriate with respect to the Class as a whole.
             Notably, civil rights actions are particularly amenable to class treatment as Rule 23
   was enacted to “facilitate the bringing of class actions in the civil-rights area.” 7A Wright &
   Miller, Federal Practice & Procedure § 1775 (3d ed. 2018). The arguments in favor of class



                                                     7
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 12 of 22



   certification are especially strong in this context, where individual Class members are unlikely
   to be able to pursue their claims individually.       Even in normal times, people in civil
   immigration detention are hard-pressed to bring their own civil rights claims, since they are
   all detained, largely lack counsel, and many do not speak English. See Reid v. Donelan, 297
   F.R.D. 185, 189 (D. Mass. 2014), reversed on other grounds, 819 F.3d 486 (1st Cir. 2016)
   (certifying class of people in immigration detention because, among other things, “many do
   not speak English, a majority do not have counsel, and most are unlikely even to know that
   they are members of the proposed class”); Gordon v. Johnson, 300 F.R.D. 28, 29 (D. Mass.
   2014). But, of course, these are not normal times. The difficulties Class members would face
   in pursing their own claims are compounded by a world that is essentially on lock-down.
   Furthermore, the exigencies of the present COVID-19 crisis that the Court so aptly
   summarized in its recent ruling (ECF 76) do not allow the time needed for the Class members
   to each bring separate actions to vindicate their rights: COVID-19 has no interest in waiting
   while each Class member is afforded a day in court.
              A. The Class Meets the Four Requirements of Rule 23(a).
                 1. The Class Is So Numerous that Joinder Is Impracticable.

          The proposed class satisfies the requirement that the class be “so numerous that joinder
   of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). While there is no fixed rule,
   generally a class size less than twenty-one is typically considered inadequate, while a class
   size of more than forty is generally adequate. Cheney v. Cyberguard Corp., 213 F.R.D. 484, 489-
   90 (S.D. Fla. 2003) (citing Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986).
          This requirement is easily met here because there are hundreds of people (indeed,
   approximately 1400) in civil immigration detention who are being held by the same
   Respondent across Krome, BTC, and Glades, and each of them is affected by the policies and
   practices challenged in this lawsuit.
          Additionally, the Class includes not only individuals detained when this suit was filed
   and those currently detained, but also all future detained individuals at these three centers
   since both men and women detained now and in the future are or will be subject to
   Respondents’ policies and practices related to the conditions of detainment. ICE has refused
   to stop transferring individuals into these three facilities, so the current number of detained
   men and women represents “merely the floor for this numerosity inquiry.” Reid, 297 F.R.D.


                                                  8
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 13 of 22



   at 189; see also R.F.M. v. Nielsen, 365 F. Supp. 3d 350, 368 (S.D.N.Y. 2019) (finding joinder
   impracticable for certain immigrants applying for legal status certain in part because “[n]ew
   members regularly and continuously join the proposed class as their SIJ status petitions are
   adjudicated.”).
          Other courts presented with similar proposed classes of current and future people in
   custody have agreed that the numerosity requirement is readily met on circumstances such as
   those here. See, e.g., Rosas v. Baca, No. CV 12-00428 DDP (SHx), 2012 WL 2061694, at *2
   (C.D. Cal. June 7, 2012) (“The Jails currently house thousands of inmates, and are certain to
   house many more in the future. The court therefore agrees with Plaintiffs’ undisputed
   assertion that the numerosity requirement has been satisfied.”). The size of the proposed
   Class and the fact that the Class includes future members seeking injunctive or declaratory
   relief make joinder impracticable.       The proposed Class thus satisfies the numerosity
   requirement of Rule 23(a)(1).
                  2. The Low Threshold for Commonality Requirement of Rule 23(a)(2) Is
                     Satisfied Because the Challenged Policies Present Common Questions of
                     Fact and Law.

          As distinct from the requirement that common questions of law or fact “predominate”
   in Rule 23(b)(3) (which Petitioners-Plaintiffs do not invoke here), the commonality
   requirement in Rule 23(a)(2) is exceedingly slight—it simply requires that there are some
   common questions of law or fact. Thus, Rule 23(a)(2) commonality can be met where,
   notwithstanding some factual differences between the class members claims, controlling
   questions of law and fact are common to the entire class. See Cooper v. S. Co., 390 F.3d 695,
   714 (11th Cir. 2004), overruled on other grounds by Ash v. Tyson Foods, Inc. 546 U.S. 454, 457
   (2006) (stating that “factual differences among the claims of the putative class members do no
   defeat certification.”).
          “Commonality requires the plaintiff to demonstrate that the class members have
   suffered the same injury.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The
   common contention of injury “must be of such a nature that it is capable of class wide
   resolution—which means that determination of its truth or falsity will resolve an issue that is
   central to the validity of each one of the claims in one stroke.” Id. “What matters to class
   certification . . . is . . . the capacity of a class wide proceeding to general common answers apt



                                                   9
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 14 of 22



   to drive the resolution of the litigation.” Id. (citation omitted).
          The Class satisfies the commonality requirement because they share at least one
   question of law and fact—several, in fact. A critical question of law for the Class is whether
   Respondents have been deliberately indifferent to the risk that people detained at Krome,
   BTC, and Glades will contract COVID-19 due to the unhygienic conditions and an inability
   to protect themselves through social distancing. See Helling v. McKinney, 509 U.S. 25, 32
   (1993) (the Constitution confers upon the Government a duty to assume responsibility for
   safety and general well-being of people detained). As this Court has recognized, “to the extent
   that ICE fails to commit to addressing the conditions complained of, ICE has demonstrated
   deliberate indifference.” [ECF 76 at 6.] And given how viruses spread, that deliberate
   indifference applies uniformly to all people in ICE custody at the three facilities at issue here.
          Common questions also circle on the (in)adequacy of Respondents’ policies and
   practices governing the conditions of confinement, including ICE’s failure to follow CDC
   Guidelines. These issues, which are at the core of the claims asserted by Petitioners-Plaintiffs
   and the Class constitute the type of common questions that courts have found sufficient to
   meet the commonality requirement. For example, in Hernandez v. City of Monterey, the court
   certified “a class of inmates challenging jail safety and health care policies and practices, and
   a subclass of inmates challenging jail disability policies and practices.” 305 F.R.D. 132, 139
   (N.D. Cal. 2015). The Hernandez court found that the commonality requirement was met for
   both the proposed class and subclass because “all members of the putative class and subclass
   have in common their alleged exposure to a substantial risk of serious future harm to which
   Defendants are allegedly deliberately indifferent, as a result of policies and practices that
   govern the overall conditions of health care services and confinement.” Id. at 157. The court
   further concluded that “[w]hile results of exposure may vary, ranging from no harm to death,
   each inmate suffers the same constitutional or statutory injury when exposed to a policy or
   practice that creates a substantial risk of serious harm.” Id. (emphasis added); see also Rosas,
   2012 WL 2061694, at *5 (certifying prisoner class where the issue of whether officials were
   deliberately indifferent to a pattern or practice of violence was a common question likely to
   yield a common answer); Butler v. Suffolk Cty., 289 F.R.D. 80, 98 (E.D.N.Y. 2013) (“Whether
   the County was aware of and deliberately indifferent to the conditions at the [prison] is a
   common question subject to class-wide resolution.”).


                                                   10
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 15 of 22



          The nature of this suit and the relief requested also support a finding of commonality.
   In a civil rights lawsuit such as this, “commonality requires only that there be at least one
   issue whose resolution will affect all or a significant number of the putative class members.”
   Braggs v. Dunn, 321 F.R.D. 653, 664 (M.D. Ala. 2017) (quoting Williams v. Mohawk Indus.,
   Inc., 568 F.3d 1350, 1355 (11th Cir. 2009) (internal brackets omitted). This “relatively light
   burden” does not require that all questions of law and fact be common to the putative class
   members. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009).
          Here, ICE’s uniformly unsanitary practices and its consistent refusal to follow CDC
   Guidelines at Krome, BTC, and Glades expose each class member to the same “substantial
   risk of serious harm.” See Hernandez, 305 F.R.D. at 157. Specifically, in the face of the lethal
   COVID-19 pandemic, the continued detention of the class members at Krome, BTC, and
   Glades in a manner that defies CDC Guidelines places the detained individuals’ safety and
   health at grave risk in a manner that amounts to unconstitutional punishment. [ECF 76 at 6–
   9.] All of the class members either have been, or will be, subjected to these common
   conditions and common policies and practices, and a determination that Respondents’
   conduct is unconstitutional and violated CDC guidelines will therefore “resolve an issue that
   is central to the validity” of each and every class member’s detention. Dukes, 564 U.S. at 350
   (2011). Respondents are holding all members of the Class in the same horrific conditions,
   and the Court should find the necessary facts and rule on the constitutionality of those
   common conditions “in one stroke.” See id.
          The fact that certain details relating to their conditions of confinement will vary
   between class members does not defeat commonality.            Reid, 297 F.R.D. at 191 (class
   certification granted despite individual differences among class members, where common
   issues pervade). Those inevitable differences—which at most might entail some tailoring in
   the ultimate remedy the Court might fashion—do not change the fact that conditions
   experienced in all three South Florida detention centers at issue here are uniformly unsanitary
   and unconstitutional, or that Respondents have uniformly shown deliberate indifference
   towards the risk of COVID-19 infection to all people they are detaining at those facilities.
   Indeed, Respondents’ briefing in this Court shows that they believe they are categorically
   under no judicially administrable, constitutional obligation to actually protect the people who
   they are confining from COVID-19. [See, e.g., ECF 72 at 10 (contending that state-created-


                                                 11
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 16 of 22



   danger doctrine categorically does not apply to the dangers that arise from “a communicable
   disease” because the virus “is not a third party”).] Because that question can be answered in
   one fell swoop, the commonality requirement of Rule 23(a)(2) is met.
           As courts have repeatedly recognized, even under the more stringent requirement that
   common questions predominate that applies to damages class actions under Rule 23(b)(3),
   class action treatment can still be appropriate despite the existence of minor variations among
   class members. Tyson Foods, Inc. v. Bouaphakeo, --- U.S. ---, 136 S. Ct. 1036, 1045 (2016)
   (“When one or more of the central issues in the action are common to the class and can be
   said to predominate, the action may be considered proper under Rule 23(b)(3) even though
   other important matters will have to be tried separately, such as damages or some affirmative
   defenses peculiar to some individual class members.” (internal quotation marks and citations
   omitted)). Where, as here, the commonalities are readily apparent, Rule 23(a)(2) is readily
   satisfied.
                  3. The Claims of the Class Representatives Are Typical of the Claims of the
                     Class.

           The typicality requirement centers on the relationship between the proposed class
   representatives and the other members of the class. Ibrahim v. Acosta, 326 F.R.D. 696, 700
   (S.D. Fla. 2018) (citing Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1275 (11th Cir. 2009)). This
   analysis turns on “whether other members have the same or similar injury, whether the action
   is based on conduct which is not unique to the named class plaintiffs, and whether other class
   members have been injured by the same course of conduct.” In re checking Account Overdraft
   Litig., 286 F.R.D. 645, 653 (S.D. Fla. 2012). “A sufficient nexus is established if the claims
   or defenses of the class and the class representative arise from the same event or pattern or
   practice and are based on the same legal theory.’” In re Terazosin Hydrochloride Antitrust Litig.,
   220 F.R.D. 672, 686 (S.D. Fla. 2004).
           Commonality and typicality tend to overlap, as each looks to the nature of the claims
   presented in the case, and whether the class members and the named plaintiffs are similarly
   situated as to those claims. Dukes, 564 U.S. at 349 n.5 (“Both [commonality and typicality]
   serve as guideposts for determining whether under the particular circumstances maintenance
   of a class action is economical and whether the named plaintiff’s claim and the class claims
   are so interrelated that the interests of the class members will be fairly and adequately


                                                  12
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 17 of 22



   protected in their absence.”). Thus, in Ibrahim, having already discussed the questions of law
   and fact common to the class, the court had no trouble concluding that the typicality
   requirement was met for the same reasons—with virtually no additional discussion. See 326
   F.R.D. at 700 (citing Dukes).
          Here, the proposed class representatives (themselves members of the Class) have
   suffered the same injury because they are subject to the same confinement under the same
   unconstitutional conditions caused by the same deliberate indifference by the same
   Respondents which is exposing them to the same risk of developing COVID-19. [See ECF
   76 at 6–10.] See also Armstrong v. Davis, 275 F.3d 849, 869 (9th Cir. 2001) (typicality
   requirement is satisfied when “the cause of the injury is the same—here, the Board’s
   discriminatory policy and practice”). All Class members are forced to live in dangerously
   close quarters with others in civil detention—when they sleep, eat, shower, and use the toilet.
   Furthermore, all Class members are exposed to an appalling lack of screening, personal
   protective equipment and medical oversight.
         There is, moreover, no risk that issues involving the Named Petitioners-Plaintiffs’
   individual claims will impede their litigation on behalf of the class. The Named Petitioners-
   Plaintiffs are challenging the same practices and the same pattern of deliberate indifference to
   the same serious threat all people confined at these facilities face. They “can fairly and
   adequately pursue the interests of the absent class members without being sidetracked by
   [their] own particular concerns.” In re Credit Suisse-AOL Sec. Litig., 253 F.R.D. 17, 23 (D. Mass.
   2008). Indeed, given the nature of the claims at issue here, swapping out any of the Named
   Petitioners-Plaintiffs for any of the Class members would do nothing to change the quality of
   the litigation here—which is the very definition of having claims that are typical to those of
   the other class members. The Court should find this requirement met.
                  4. Class Representatives and Class Counsel Will Adequately Protect the
                     Interests of the Class.

          Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect
   the interests of the class.” Fed. R. Civ. P. 23(a)(4). Adequacy depends on the resolution of
   two questions: “(1) whether plaintiffs’ counsel are qualified, experienced, and generally able
   to conduct the proposed litigation and . . . (2) whether plaintiffs have interests antagonistic to
   those of the rest of the class.” See Cheney, 213 F.R.D. at 496 (quoting Kirkpatrick v. J.C.


                                                  13
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 18 of 22



   Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987)).
          Here, “the interests of the representative party will not conflict with the interests of any
   of the class members,” Andrews v. Bechtel Power Corp., 780 F.3d 124, 130 (1st Cir. 1985),
   because—as already explained—those interests are aligned. The Named Petitioners-Plaintiffs
   have alleged the same injuries, arising from the same conduct, and they seek the same
   injunctive and declaratory relief, which will apply equally to the benefit of all class members.
          In addition, “counsel chosen by the representative party is qualified, experienced and
   able to vigorously conduct the proposed litigation.” Id. The Named Petitioners-Plaintiffs are
   represented by King & Spalding LLP; the Immigration Clinic of the University of Miami
   School of Law; Rapid Defense Network; The Southern Poverty Law Center (“SPLC”); Prada
   Urizar, PLLC; Americans for Immigrant Justice; and Legal Aid Service of Broward County.
   Collectively, counsel has significant experience in the areas of immigration law, constitutional
   law, class action and complex civil litigation, and habeas corpus actions. The collective
   experience of Petitioners’ counsel is vast, and Petitioners-Plaintiffs’ counsel have the
   resources needed to prosecute this matter to the fullest.
              B.         Certification Is Appropriate Under Rule 23(b)(2).
          Class certification is warranted under Rule 23(b)(2) if “the party opposing the class has
   acted or refused to act on grounds that apply generally to the class, so that final injunctive
   relief or corresponding declaratory relief is appropriate respecting the class as a whole.” Fed.
   R. Civ. P. 23(b)(2). “Rule 23(b)(2) has been liberally applied in the area of civil rights,
   including suits challenging conditions and practices at various detention facilities.” Braggs,
   317 F.R.D. at 667 (internal quotation marks omitted). Indeed, “some courts have gone so far
   as to say that the rule’s requirements are almost automatically satisfied in actions primarily
   seeking injunctive relief.” Id. (quoting Baby Neal v. Casey, 43 F.3d 48, 59 (3d Cir. 1994)
   (internal quotation marks omitted). “The critical inquiry is whether the class members have
   suffered a common injury that may properly be addressed by class-wide injunctive or
   equitable relief.” Ibrahim, 326 F.R.D. at 701 (citing Holmes v. Continental Can Co., 706 F.2d
   1144, 1155 (11th Cir. 1983)); see also Dukes, 564 U.S. at 360 (“The key to the (b)(2) class is ‘the
   indivisible nature of the injunctive or declaratory remedy warranted—the notion that the
   conduct is such that it can be enjoined or declared unlawful only as to all of the class members
   or as to none of them.’”).


                                                   14
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 19 of 22



            This action falls squarely within the category of cases contemplated by Rule 23(b)(2).
   Sadly, the constitutional violations and deliberate indifference this Court outlined in its April
   30 order fall uniformly on all members of the Class. [See ECF 76 at 6–9.] Each Class member
   is endangered by the same noncompliance by the same Respondents with the same CDC
   Guidelines, which is exposing them to the same virus. They are being denied the same
   opportunity to socially distance, the same soap and cleaning items, and the same personal
   protective equipment.
            Indeed, although class treatment is appropriate under Rule 23(b)(2), it is notable that
   the concerns that animated Rule 23(b)(1) are present here. If the approximately 1400 Class
   members brought separate actions for declaratory and injunctive relief, those actions could
   very well lead to overlapping and contradictory injunctions that required ICE to take
   inconsistent steps in response to the COVID-19 crisis. Class treatment here allows this Court
   to address these issues together in one stroke, and (as it has already done on a preliminary
   basis, [see ECF 76 at 10–11]) to develop a comprehensive plan that addresses all people being
   detained by Respondents at the three facilities at issue here. Respondents’ common deliberate
   indifference can only be remedied with a common solution, and the practical way to
   accomplish that is with a common action.

      IV.      GIVEN THE EXIGENCIES, THE COURT SHOULD ACCELERATE THE
               BRIEFING AND ITS CONSIDERATION.
            As the Court is well aware, time is of the essence given the exigencies of the COVID-
   19 crisis. In order to reflect this reality, Petitioners-Plaintiffs ask the Court to expedite the
   consideration of this motion, including the briefing schedule.




                                                  15
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 20 of 22



                                              CONCLUSION
          Petitioners-Plaintiffs are subject to the same confinement under the same conditions
   which impose the same risk of developing COVID-19. Petitioners-Plaintiffs respectfully ask
   the Court to:
          (1)       Expedite the briefing and consideration of this motion;
          (2)       Certify a class consisting of all civil immigration detained individuals who
                    are held as of the time of the filing of this action, who have been held since
                    the filing of this action, or who will be held, by Respondents at the Krome
                    Service Processing Center, the Broward Transitional Center, or at Glades
                    County Detention Facility;
          (3)       Appoint named the Named Petitioners-Plaintiffs as Class representatives;
                    and
          (4)       Appoint the undersigned as class counsel.

   Date: May 5, 2020

                                                  Respectfully Submitted,

                                                  /s/ Scott M. Edson
                                                  Scott M. Edson, Esq.
                                                  Florida Bar No. 17258

    Gregory P. Copeland*                          Scott M. Edson, Esq.
    Sarah T. Gillman*                             Florida Bar No. 17258
    RAPID DEFENSE NETWORK                         KING & SPALDING LLP
    11 Broadway, Suite 615                        1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                            Washington, DC 20006-4707
    Tel.: (212) 843-0910                          Telephone: (202) 737-0500
    Fax: (212) 257-7033                           Facsimile: (202) 626-3737
    gregory@defensenetwork.org                    sedson@kslaw.com
    sarah@defensenetwork.org
    *Appearing Pro Hac Vice




                                                 16
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 21 of 22



    Rebecca Sharpless                          Kathryn S. Lehman
    Florida Bar No. 0131024                    Florida Bar No.: 95642
    Romy Lerner                                Chad A. Peterson
    Florida Bar No. 116713                     Florida Bar No.: 91585
    UNIVERSITY OF MIAMI SCHOOL OF              KING & SPALDING LLP
    LAW - IMMIGRATION CLINIC                   1180 Peachtree Street, N.E.
    1311 Miller Drive Suite, E-273             Atlanta, GA 30309
    Coral Gables, Florida 33146                Telephone: (404) 572-4600
    Tel: (305) 284-3576                        Facsimile: (404) 572-5100
    Fax: (305) 284-6092                        klehman@kslaw.com
    rsharpless@law.miami.edu                   cpeterson@kslaw.com

    Paul R. Chavez                             Mark Andrew Prada
    FL Bar No. 1021395                         Fla. Bar No. 91997
    Maia Fleischman                            Anthony Richard Dominguez
    FL Bar No. 1010709                         Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER                PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200             3191 Coral Way, Suite 500
    Miami, FL 33101                            Miami, FL 33145
    Tel: (305) 537-0577                        Tel.: (786) 703-2061
    paul.chavez@splcenter.org                  Fax: (786) 708-9508
    maia.fleischman@splcenter.org              mprada@pradaurizar.com
                                               adominguez@pradaurizar.com

    Lisa Lehner                                Andrea Montavon McKillip
    Florida Bar No. 382191                     Florida Bar No. 56401
    AMERICANS FOR IMMIGRANT                    LEGAL AID SERVICE OF BROWARD
    JUSTICE                                    COUNTY, INC.
    5355 NW 36 Street, Suite 2201              491 North State Road 7
    Miami, FL 33166                            Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020              Tel. (954) 736-2493
    Fax: (305) 576-6273                        Fax (954) 736-2484
    Llehner@aijustice.org                      amontavon@legalaid.org

                             Counsel for Petitioners-Plaintiffs




                                            17
Case 1:20-cv-21553-MGC Document 81 Entered on FLSD Docket 05/05/2020 Page 22 of 22



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 5th day of May, 2020, I electronically filed the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record.

                                                      /s/ Scott M. Edson___________
                                                      Scott M. Edson, Esq.
                                                      Florida Bar No. 17258
                                                      KING & SPALDING LLP
                                                      1700 Pennsylvania Avenue NW, STE 200
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500
                                                      Facsimile: (202) 626-3737
                                                      sedson@kslaw.com

                                                      Attorney for Petitioners-Plaintiffs




                                                 18
